                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

IRVIN SAMUEL HARPER,                      :
                                          :
                  Plaintiff,              :
                                          :
            v.                            :                       No. 18-cv-365
                                          :
THE CITY OF PHILADELPHIA;                  :
THE NORTHWEST DETECTIVES                   :
  TH
35 DISTRICT; THE PHILADELPHIA             :
POLICE DEPARTMENT; and                    :
THE PHILADELPHIA DISTRICT                 :
ATTORNEY OFFICE,                          :
                                          :
                  Defendants.             :
__________________________________________

                                          ORDER

       AND NOW, this 2nd day of November, 2018, upon consideration of the Defendant
Philadelphia District Attorney’s Office’s Motion to Dismiss, ECF No. 12, and for the reasons
expressed in the opinion issued this date, IT IS ORDERED THAT:
   1. The Philadelphia District Attorney’s Office’s Motion is GRANTED.
   2. Plaintiff’s claims against the Philadelphia District Attorney’s Office under 28 U.S.C. §
      1983 are DISMISSED without prejudice.
   3. Plaintiff’s claims against the Philadelphia District Attorney’s Office under Pennsylvania
      state law are DISMISSED with prejudice.
   4. Within forty-five days of the date of this order, Plaintiff shall show cause why this Court
      should not dismiss all claims against the Northwest Detectives 35th District under Federal
      Rule of Civil Procedure 4(m).
                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr._______________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                            110118
